Citation Nr: 0213113	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  99-23 921A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968, and from February 1970 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision which 
denied entitlement to a compensable rating for bilateral 
hearing loss; denied entitlement to a rating in excess of 10 
percent for tinnitus; and granted service connection for 
hypertension, assigning a 10 percent evaluation therefor. 

The Board notes that the veteran failed, without explanation, 
to report for his requested hearing in July 2002 before a 
traveling member of the Board.  His request for a travel 
Board hearing is therefore considered withdrawn.  38 C.F.R. 
§ 20.204(d) (2001).


FINDINGS OF FACT

1.  In May 1999, the veteran's average pure tone decibel loss 
in the right ear was 49 and in the left ear was 50, with 
speech recognition ability of 88 percent in the right ear and 
92 percent in the left ear.

2.  The veteran's service-connected tinnitus is manifested by 
constant ringing in both ears.

3.  The veteran's diastolic blood pressure is predominantly 
less than 102 and his systolic pressure is predominantly less 
than 160.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.104, Diagnostic Code 7101 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in denying entitlement to a 
compensable rating for the veteran's bilateral hearing loss, 
denying entitlement to an evaluation in excess of 10 percent 
for tinnitus, and denying entitlement to an evaluation in 
excess of 10 percent for hypertension, considered these 
claims on the merits.  Moreover, after review of the record, 
the Board concludes that VA's duties under both the VCAA and 
the new regulations have been fulfilled.

The record reflects that the veteran was provided in October 
1999 with notice of the September 1999 rating decision from 
which the current appeal originates.  He was provided a 
statement of the case in December 1999 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The veteran thereafter perfected his appeal 
of these issues.  The Board notes that the veteran was 
scheduled for a requested travel Board hearing in July 2002, 
but that he failed to report.  The Board also notes that the 
veteran, in April 1999 correspondence, indicated that he was 
treated at the VA Medical Center in Danville, Illinois, and 
had not been treated by any non-VA physician; the RO 
thereafter obtained the referenced treatment records.  In a 
May 1999 letter, the RO informed the veteran that no 
additional information was required of him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (May 
11, 1999).  The record reflects that the September 1999 
rating decision considered the veteran's hearing loss claim 
under both the former and the amended criteria.  The Board 
notes in passing that the diagnostic code relating to 
tinnitus was amended to reflect that a 10 percent rating was 
now warranted for recurrent tinnitus, rather than, as under 
the former criteria, just for tinnitus that was persistent as 
a symptom of head injury, concussion or acoustic trauma.  
However, both the old and the new rating criteria provide for 
a maximum 10 percent evaluation for tinnitus, and the record 
reflects that the veteran is in fact in receipt of the 
maximum 10 percent rating for tinnitus. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, the veteran was afforded VA examinations in 
connection with his claims in May and June 1999.  The Board 
notes that the veteran's representative, in June 2001, 
requested that the case be remanded for the purpose of again 
examining the veteran in connection with his claims.  She 
provided no rationale for her request, other than to note 
that the veteran was last examined for his disabilities in 
1999.  Since neither the veteran nor his representative has 
suggested that the veteran's disabilities have worsened in 
severity since the May 1999 and June 1999 examinations, or 
even challenged the adequacy of the 1999 examination reports, 
and as those examination reports otherwise provide adequate 
evidence with which to adjudicate the veteran's claims, the 
Board finds that further examination of the veteran is not 
warranted.  Compare Snuffer v. Gober, 10 Vet. App. 400 
(1997).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran contends that the evaluations assigned his 
bilateral hearing loss, tinnitus and hypertension do not 
accurately reflect the severity of those disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected bilateral hearing loss, tinnitus and 
hypertension.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities, except as described below.  

I.  Bilateral hearing loss

Briefly, as was noted in the Introduction, the veteran's 
service ended in February 1989.  In October 1989, the veteran 
was granted service connection for bilateral hearing loss, 
evaluated as noncompensably disabling.  This evaluation has 
remained in effect since that time.

Of record is the report of a May 1999 VA examination of the 
veteran.  The veteran was noted to wear hearing aids, and 
audiometric testing at that time revealed pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
55
70
LEFT
15
25
50
60
65

The average pure tone decibel loss in the right ear was 49 
and in the left ear was 50.  Speech audiometry revealed 
speech recognition ability of 88 percent for the right ear 
and 92 percent for the left ear.

On VA examination in January 2000, the veteran reported that 
he worked full time in a noisy environment, manufacturing 
tires.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the May 1999 VA examination yields a 
numerical category designation of II for the right ear 
(between 42 and 49 percent average pure tone decibel hearing 
loss, with between 84 and 90 percent of speech 
discrimination), and I for the left ear (between 50 and 57 
percent average pure tone decibel hearing loss, with between 
92 and 100 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

Accordingly, the Board must conclude that a compensable 
evaluation for the veteran's bilateral hearing loss is not 
warranted under the schedular criteria.

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (May 
11, 1999).  While the criteria found at 38 C.F.R. § 4.85 at 
TABLE VI and TABLE VII remain unchanged, the new criteria 
provide that TABLE VIA (which does not require the use of 
speech recognition ability scores) may be used (if to the 
advantage of the veteran) in situations where the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  Since, as described 
above, neither of those conditions apply in the veteran's 
case, rating his disability under the new criteria would not 
result in a change in the evaluation.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran contends that he uses 
hearing aids and is unable to carry out a normal conversation 
without the use of those hearing aids.  The Board notes, 
however, that he has not alleged that his disability has 
interfered with his employment, and there is otherwise no 
evidence suggesting that his disability has interfered with 
employment.  Moreover, there is no evidence that the 
veteran's disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Tinnitus

Service connection for tinnitus was granted in April 1990; 
the disability was evaluated as 10 percent disabling.  This 
evaluation has remained in effect since that time.

On VA examination in May 1999, the veteran reported 
experiencing bilateral constant tinnitus.  He indicated that 
his tinnitus was bothersome, especially in quiet 
environments, and that it kept him awake at night.  On 
examination, tinnitus match was positive.

Under the former criteria for tinnitus, a 10 percent 
evaluation is warranted where tinnitus is persistent and a 
symptom of head injury, concussion or acoustic trauma.  Ten 
percent is the maximum disability rating provided.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

Under the current schedular criteria, Diagnostic Code 6260, a 
10 percent evaluation is warranted for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2001).

The veteran is currently assigned a 10 percent evaluation for 
his tinnitus.  As noted above, a 10 percent evaluation is the 
maximum schedular evaluation for tinnitus under either the 
old or the new schedular criteria.  Accordingly, an 
evaluation greater than 10 percent for the veteran's tinnitus 
is not warranted.

The veteran's representative has argued that the veteran is 
entitled to a separate 10 percent evaluation for tinnitus for 
each ear, since the tinnitus is bilateral in nature.  It is 
VA's policy that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the tinnitus is 
unilateral or bilateral in nature.  See generally 67 Fed. 
Reg. 59,033 (Sept. 19, 2002).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran contends that his tinnitus 
keeps him awake at night and interferes with normal 
conversation.  He has not alleged that his tinnitus has 
interfered with his employment, and there is otherwise no 
evidence suggesting that the disability has interfered with 
employment.  Moreover, there is no evidence that the tinnitus 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Hypertension

As noted previously, the veteran's service ended in February 
1989.  In September 1999, the veteran was granted service 
connection for hypertension, evaluated as 10 percent 
disabling.  It is this initial evaluation that the veteran 
has appealed.

Service medical records show that the veteran was diagnosed 
with mild essential hypertension in the latter part of 1983.  
Prior to 1983, his highest systolic blood pressure reading 
was 156 and his highest diastolic blood pressure reading was 
88.  From 1983 until his discharge from service, the 
veteran's systolic blood pressure ranged from 114 to 140, and 
his diastolic blood pressure ranged from 80 to 102.  Chest X-
ray studies and electrocardiograms were normal.  The service 
medical records show that he was prescribed medication for 
his hypertension at one point.

On VA examination in September 1989, the veteran reported 
that he was not using any medications, and he indicated that 
his prescription for blood pressure medication in service was 
discontinued shortly after his initial diagnosis of 
hypertension.  He informed the examiner that he had not 
received any follow up treatment or evaluation of his blood 
pressure since service.  On examination, his blood pressure 
readings were 126/88; 132/88; 128/90; and 132/90.  He was 
diagnosed with history of hypertension.

On file are VA treatment reports for November 1996 to May 
1999 which disclose treatment of the veteran with medication 
for his hypertension.  Blood pressure readings during this 
period were 120/80; 120/82; 130/84; 140/88; 122/90; 124/90; 
144/90; 138/94; and 150/110.  The treatment reports document 
that the veteran reported that his self-checks revealed his 
systolic pressure to be around 149, and his diastolic 
pressure to be around 100 to 110.  The treatment reports also 
show that the veteran was diagnosed with angina, although 
cardiac catheterization in April 1998 found no evidence of 
coronary artery disease, and disclosed normal left 
ventricular function.

The veteran was afforded a VA examination in June 1999.  
Blood pressure readings at that time were 115/67; 103/72; and 
110/74.  He reported that he was on medication for the 
control of his hypertension with good results; he was 
diagnosed with hypertension.

The RO has assigned a 10 percent evaluation for the veteran's 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
which provides that a 10 percent evaluation is warranted for 
hypertensive vascular disease for which diastolic pressure is 
predominantly 100 or more, or for which systolic pressure is 
predominantly 160 or more.  A 20 percent evaluation is 
warranted where diastolic pressure is predominantly 110 or 
more, or where systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).

Although treatment records document one occasion in which the 
veteran's diastolic blood pressure was recorded as 110, on 
every other occasion, including at his VA examination in June 
1999, his diastolic blood pressure has remained below 110.  
Moreover, his systolic blood pressure readings have 
consistently remained below 160.  The Board notes that the 
veteran has reported that his self-checks revealed diastolic 
blood pressure readings as high as 110.  Even assuming that 
the veteran has the training, education or expertise to 
competently report his diastolic pressure, however, the Board 
points out that he has only indicated that his diastolic 
blood pressure readings were "around" 100 to 110.  In any 
event, the Board finds more probative the medical evidence 
showing that the veteran in fact has exhibited a diastolic 
blood pressure reading of 110 or more on only one occasion.

In short, the evidence shows diastolic blood pressure 
readings in service and thereafter as predominantly lower 
than 102, with only one reading at or above 110.  Moreover, 
diastolic blood pressure has never been predominantly 110 or 
more.  In addition, the evidence does not show that the 
veteran has been found to have hypertensive heart disease, 
which would warrant consideration of whether a higher 
evaluation is warranted under 38 C.F.R. § 4.104, Diagnostic 
Code 7007.  In sum, the evidence shows that the veteran's 
hypertension is at the level contemplated by the assigned 
evaluation of 10 percent.  It does not more nearly 
approximate the criteria for a higher evaluation.  38 C.F.R. 
§ 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board points out, however, that 
the veteran has not contended that his hypertension has 
interfered with his employment, and there is otherwise no 
evidence suggesting such interference with employment.  
Moreover, there is no evidence that the veteran's 
hypertension has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board lastly notes that the RO, in granting entitlement 
to service connection for hypertension, assigned the veteran 
an effective date for service connection of April 29, 1999.  
The Board has reviewed the evidence of record, but concludes 
that the veteran's disability has remained no more than 10 
percent disabling under any applicable rating criteria for 
the entire period since April 29, 1999.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

